UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the semi-annual distribution period from August 1, 2013 to June 30, 2014 Commission File Number of issuing entity: 333-188745-01 OHIO PHASE-IN-RECOVERY FUNDING LLC (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-188745 OHIO POWER COMPANY (Exact name of depositor as specified in its charter) OHIO POWER COMPANY (Exact name of sponsor as specified in its charter) DELAWARE (State or other jurisdiction of incorporation or organization of the issuing entity) 13-4922640 (IRS Employer Identification No.) 1 Riverside Plaza, Columbus, Ohio (Address of principal executive offices of the issuing entity) (Zip Code) (614) 716-1000 (Registrant’s Telephone Number, Including Area Code) None (Former Name or Former Address, if Changed Since Last Report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Senior Secured Phase-In-Recovery Bonds, Tranche A-1 ‪ ‪ x Senior Secured Phase-In-Recovery Bonds, Tranche A-2 ‪ ‪ x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No‪ PART I – DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The response to Item 1 is set forth in part herein and in part in Exhibit 99.1. The record date for distributions described in Exhibit 99.1 is June 30, 2014. Introductory and explanatory information regarding the material terms, parties and distributions described in Exhibit 99.1 is included in the Prospectus Supplement relating to the Senior Secured Phase-In-Recovery Bonds (the " Bonds"), dated July 23, 2013, and related Prospectus, dated July 12, 2013, of Ohio Phase-In-Recovery Funding LLC (the "Issuing Entity") filed with the Securities and Exchange Commission pursuant to Rule 424(b)(5) of the Securities Act of 1933 on July 25, 2013 under the depositor’s Commission File Number. As indicated in Exhibit 99.1, all required interest and scheduled principal payments on the Bonds have been made with respect to the July 1, 2014 distribution date. PART II – OTHER INFORMATION Item 2. Legal Proceedings. None. Item 3. Sale of Securities and Use of Proceeds. None. Item 4. Defaults Upon Senior Securities. Omitted pursuant to General Instruction C of Form 10-D. Item 5. Submission of Matters to a Vote of Security Holders. Omitted pursuant to General Instruction C of Form 10-D. Item 6. Significant Obligors of Pool Assets Omitted pursuant to General Instruction C of Form 10-D. Item 7. Significant Enhancement Provider Information. Omitted pursuant to General Instruction C of Form 10-D. Item 8. Other Information Omitted pursuant to General Instruction C of Form 10-D. Item 9. Exhibits. (a) Documents filed as a part of this report (exhibits marked with an asterisk are filed herewith): *99.1Semi-annual Servicer's Certificate relating to the Bonds, dated June 18, 2014. (b) Exhibits required by this Form and Item 601 of Regulation S-K (exhibits marked with an asterisk are filed herewith): 3.1 Certificate of Formation of the Issuing Entity filed with the Delaware Secretary of State on May 15, 2013 (incorporated by reference to exhibit 3.1 included as an exhibit to the Sponsor’s Form S-3 dated May 21, 2013). 3.2Amended and Restated Limited Liability Company Agreement of the Issuing Entity executed as of October 28, 2013 (incorporated by reference to exhibit 3.2 included as an exhibit to the Sponsor’s Form S-3/A dated June 24, 2013). 4.1Indenture dated as of August 1, 2013 between the Issuing Entity and U.S. Bank National Association providing for the issuance of Senior Secured Phase-In-Recovery Bonds (incorporated by reference to exhibit 4.1 included as an exhibit to the Sponsor’s Form 8-K dated August 1, 2013). 4.2Form of Senior Secured Phase-In-Recovery Bonds (included as Exhibit A to the Indenture filed as Exhibit 4.1) (incorporated by reference to exhibit 4.1 included as an exhibit to the Sponsor’s Form 8-K dated August 1, 2013). 10.1Phase-In-Recovery Property Sale Agreement dated as of August 1, 2013 between the Issuing Entity and Ohio Power Company, as seller (incorporated by reference to exhibit 99.2 included as an exhibit to the Sponsor’s Form 8-K dated August 1, 2013). 10.2Servicing Agreement dated as of August 1, 2013 between the Issuing Entity and Ohio Power Company, as servicer (incorporated by reference to exhibit 99.1 included as an exhibit to the Sponsor’s Form 8-K dated August 1, 2013). 10.3Administration Agreement dated as of August 1, 2013 between the Issuing Entity and Ohio Power Company, as servicer (incorporated by reference to exhibit 99.3 included as an exhibit to the Sponsor’s Form 8-K dated August 1, 2013). 10.4Intercreditor Agreement, as of August 1, 2013, among the Issuing Entity, Ohio Power Company, U.S. Bank National Association, as Indenture Trustee, AEP Credit, Inc., American Electric Power Service Corporation, and JPMorgan Chase Bank, N.A. as Administrative Agent (incorporated by reference to exhibit 99.4 included as an exhibit to the Sponsor’s Form 8-K dated August 1, 2013). *99.1Semi-annual Servicer's Certificate relating to the Bonds, dated June 18, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Ohio Phase-In-Recovery Funding LLC (Issuing Entity) Date:June 26, 2014 By: Ohio Power Company, as Servicer /s/ Julia A. Sloat Julia A. Sloat Treasurer and Senior Officer in Charge of the Servicing Function EXHIBIT INDEX *99.1Semi-annual Servicer's Certificate relating to the Bonds, dated June 18, 2014.
